Citation Nr: 0923030	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a skin 
condition, to include heat rash.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

By rating decision in July 1969, entitlement to service 
connection for heat rash was denied because heat rash was not 
demonstrated by the evidence of record at that time.  In 
April 2007, the Veteran filed an additional claim for service 
connection for a skin disorder.  The RO adjudicated the 
Veteran's claim on the merits, as opposed to treating the 
Veteran's claim as an application to reopen a claim which was 
previously denied.  A rating decision dated in June 2007 
again denied the Veteran's claim.  To establish jurisdiction 
over the issue of service connection for a skin disorder, to 
include heat rash, the Board must first consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2008).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Board notes further that the issue of service connection 
for posttraumatic stress disorder (PTSD) which had been in 
appellate status, was granted by the RO in an October 2008 
rating decision thereby constituting a full grant of benefits 
sought on appeal at that time.  The Veteran filed a notice of 
disagreement with the assigned initial rating.  See letter 
from the Veteran's representative received in November 2008.  
Prior to the issuance of statement of the case on this issue, 
the Veteran's representative withdrew the Veteran's appeal on 
the issue of the initial rating assigned the Veteran's PTSD.  
As to the issue of service connection for anxiety which had 
previously been placed in appellate status, the Veteran's 
representative also withdrew this issue from appellate 
consideration prior to certification of the Veteran's appeal 
to the Board by the RO.  See 38 C.F.R. §§ 20.200;  20.204 
(2008); see also letter from Veteran's representative dated 
and received in February 2009. 


FINDINGS OF FACT

1.  In a July 1969 decision, the RO denied service connection 
for heat rash.  A notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the RO's July 1969 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for heat rash, 
and therefore raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

4.  A skin disorder, to include heat rash, did not have its 
onset in, or is otherwise attributable, to service.  


CONCLUSIONS OF LAW

1.  The RO's July 1969 rating decision that denied service 
connection for heat rash is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has been received since the 
RO's July 1969 rating decision; thus, the claim for service 
connection for a skin disorder, to include heat rash, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).

3.  A skin disorder, to include heat rash, was not incurred 
in or aggravated by active service nor is it due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and material evidence 

By rating decision in July 1969, entitlement to service 
connection for heat rash was denied because heat rash was not 
demonstrated by the evidence of record at that time.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's July 1969 rating 
decision is final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Although a June 1969 VA examination did not include a current 
diagnosis of a skin disorder, noting heat rash by history 
only, VA treatment records received since the Veteran's 
prior, final denial note current diagnoses of a chronic rash, 
clinical acne and folliculitis.  See VA treatment reports, 
March 25, 2005; August 19, 2007; December 21, 2007.

As such, the aforementioned evidence is new, in that it was 
not previously submitted to agency decisionmakers prior to 
the July 1969 rating decision.  Further, the evidence is 
material, in that by itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  The aforementioned 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and the evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, new and material evidence has been received since 
the RO's July 1969 decision, and the Veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2008).

II. Agent Orange Presumption

The Veteran claims that he suffers from a skin disorder, to 
include heat rash, and that a skin disorder originated during 
his period of active service.  The Veteran has attributed a 
skin disorder to exposure to chemicals during active duty, to 
include herbicides during his Vietnam service.  Several VA 
outpatient reports have noted complaints of heat rash, and 
the Veteran has been diagnosed with acne and folliculitis.  
See VA treatment reports, March 25, 2005; December 21, 2007.

As a preliminary matter, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 
(2008).  The Veteran's service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 
C.F.R. § 3.309 (2008).

While chloracne is a presumptive disorder associated with 
herbicide exposure, the Veteran's record does not contain a 
current diagnosis of chloracne.  Instead, the Veteran has 
been diagnosed with skin disorders to include a chronic rash, 
clinical acne, and folliculitis.  Therefore, although the 
Veteran's representative requested adjudication on the basis 
of a current diagnosis for chloracne (see statement, March 
31, 2008), the Agent Orange presumption does not apply in 
this case.  

As such, the Veteran does not currently have a diagnosis of 
any disorder that is recognized as a presumptive disease due 
to the exposure to herbicides.  VA regulations are clear on 
what type of disorders are entitled to such presumption.  

III.  Direct Service Connection

Although the Veteran's currently-diagnosed skin disorders are 
not among the presumptive disorders as per 38 C.F.R. § 
3.309(e), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual, direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The Veteran has asserted that 
he has skin disorders which originated during his period of 
active service, to include exposure to Laterite in the soil 
in Vietnam.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with dermatological disorders to include a chronic 
rash, clinical acne, and folliculitis.  See VA treatment 
reports, March 25, 2005; August 19, 2007; December 21, 2007.  
Thus, element (1) of Hickson has been satisfied for the 
Veteran's claim, as the Veteran has provided evidence of 
diagnoses of multiple skin disorders.  

The Board notes that the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis for 
any dermatological disorder, to include heat rash, acne, or 
folliculitis.  Following a separation examination in April 
1969, the examiner noted that the Veteran's skin was 
"Normal."  No defects were noted.  The Veteran checked 
"No" to skin diseases at that time.  See VA Standard Forms 
88 and 89, April 14, 1969.

While the Veteran's claims file contains a voluminous VA 
medical history noting treatment for various skin disorders, 
there is no competent medical evidence in the record that 
relates any dermatological disorder directly to service.  A 
March 2005 VA outpatient report noted that the Veteran 
reported with six macular lesions which appeared to be 
clinical acne.  At that time, the Veteran reported that he 
was in Vietnam and had rashes which started during his 
Vietnam service.  Although he was referred for an Agent 
Orange examination, there is no record that the Veteran 
underwent further examination.  

He was later seen in July 2007 complaining of a recurring 
rash.  The Veteran stated that the rash was linked to 
exposure to Laterite in the soil during his time in Vietnam.  
He reported that he got pimples on practically any part of 
his body when the weather was hot and humid.  The examiner 
noted that the Veteran presented with typical folliculitis 
and also diagnosed a chronic rash.  In an July 2007 addendum 
to an earlier July 2007 medical report, the examiner noted 
that the Veteran's pustule of the left forearm was "unlikely 
to be from Laterite...".  The diagnosis was folliculitis and 
perifolliculitis.  The Veteran was seen in April 2008 with 
three red papules.  No specific diagnosis was provided at 
that time.  See VA treatment reports, March 23, 2005; July 
11, 2007; August 19, 2007; December 21, 2007; April 4, 2008.

While several diagnoses of skin disorders have been rendered, 
the Veteran's record is silent for an etiological opinion 
linking any diagnosed skin disorder to his period of active 
service, to include exposure to Laterite in Vietnam.  As 
noted above, a VA examiner found the Veteran's folliculitis 
unlikely to be due to Laterite exposure in Vietnam.  
Therefore, the second and third elements of Hickson have not 
been met, as the record is silent as to any persuasive 
evidence of an in-service incurrence or aggravation of any 
skin disorder and the Veteran's record lacks competent 
medical evidence of a nexus between any of these disorders 
and the Veteran's period of active service.  

The Veteran's spouse submitted a statement, received in April 
2008, noting that the Veteran suffered from rashes all over 
his body upon his return from Vietnam.  She noted that the 
rashes were worse in the summer, and continued to the 
present.  As to the Veteran's assertions, as well as those of 
his spouse, that these disorders are directly related to his 
period of active service, the only evidence of record in 
support of these claims are their own lay statements.  The 
Federal Circuit  held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992)  (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that either the Veteran or his 
spouse is competent to render diagnoses of in-service skin 
disorders to include clinical acne or folliculitis.  While 
the Veteran and his spouse are certainly competent to report 
observable skin rashes, neither has been shown to be 
competent to identify these specific disorders based solely 
on observation.  Further, while the Veteran has asserted that 
his skin disorders are the result of exposure to various 
chemicals in Vietnam, he has not demonstrated the medical 
knowledge required to establish an etiological nexus between 
his skin disorders and in-service chemical exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran and his spouse offered in support 
of his claim have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

Although the Board has determined that the Veteran's lay 
statements are competent, the Board further notes that his 
assertions regarding a chronic, in-service dermatological 
disorder lacks credibility.  At the time of separation, as 
noted above, the Veteran specifically checked "No" to a 
history of skin diseases during his period of active duty.  
See VA Standard Form 89, April 14, 1969.  When coupled with 
the lack of in-service medical evidence to corroborate the 
Veteran's claim, the Board finds that the Veteran's lay 
statements are of limited probative value.

As such,  the competent evidence does not establish that the 
Veteran's claimed disorder began in service.  Despite the 
Veteran's contentions that his disorders, diagnosed and 
otherwise, are related to service, there is no competent 
medical evidence to support his contentions.  Although the 
Veteran's claims file contains numerous accounts of treatment 
and diagnoses for various dermatological conditions 
objectively shown years after service, none of his examiners 
have linked any current disorder to his period of service.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's claimed skin 
disorder is not related to his period of active service.  Not 
only is his record devoid of a positive medical opinion 
linking currently-diagnosed skin disorders to active duty, 
his record also lacks any current diagnosis for a disorder 
linked to herbicide exposure or any other chemical, to 
include Laterite.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  Thus, the 
preponderance is against the Veteran's claims, and his claims 
for service connection must be denied.

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  As to the Veteran's 
application to reopen his claim for service connection for a 
skin disorder, the Veteran's claim is being granted to the 
extent that it is being reopened.  As such, any deficiencies 
with regard to his new and material evidence claim are 
harmless and non-prejudicial.

Prior to the initial adjudication of his claims for service 
connection on the merits, the RO informed the Veteran of the 
information necessary to substantiate his claims for service 
connection in May 2007.  At that time, he was informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  Since 
the Board has concluded that the preponderance of the 
evidence is against his claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson.  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the 
Board has also considered whether a VA medical examination or 
opinion should be obtained prior to the adjudication of the 
Veteran's claim for service connection for a skin disorder.  
See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).  In 
this case, the Board finds that a VA examination is not 
necessary to determine whether any skin disorders are related 
to his period of honorable service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained above, there is no competent medical 
evidence of an in-service diagnosis for any skin disorder, 
nor any evidence of aggravation of a preexisting disorder, 
and none is evident from the service treatment records.  Also 
significant is the fact that the Veteran's post-service 
treatment records do not provide a link to service for any 
currently-diagnosed disorder, and that the Veteran's record 
is silent for a current diagnosis for chloracne.  In light of 
these findings, the second, and third prongs of McLendon have 
not been met.   A medical nexus opinion, under the 
circumstances presented in this case, is not warranted, as 
there is no competent evidence that any currently-diagnosed 
skin disorders are related to the Veteran's service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The application to reopen the claim for service connection 
for a skin disorder is granted.

Entitlement to service connection for a skin disorder, to 
include heat rash, also claimed as secondary to Agent Orange 
exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


